FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 22, 2020

                                    No. 04-20-00055-CV

                                   Donald E. GHIDONI,
                                        Appellant

                                             v.

  STONE OAK, INC., Hill Country Water Works Company and Hill Country S.A., LTD. and
                              Nancy Ghidoni-Meehan,
                                     Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1992-CI-17421
                        Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
        Appellant seeks to appeal the trial court’s order denying his motion for summary
judgment. This court has jurisdiction to review the denial of a summary judgment motion only
when the parties file competing motions for summary judgment, and the trial court grants one
motion but denies the other. Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex.
2006). The record shows that competing motions for summary judgment were not filed in the
trial court. Therefore, this court lacks jurisdiction over this appeal. See Humphreys v.
Caldwell, 888 S.W.2d 469, 470 (Tex. 1994) (holding denial of summary judgment is not
appealable); see also State Office of Risk Mgmt. v. Martinez, 300 S.W.3d 9, 13 (Tex. App.—San
Antonio 2009, pet. denied).

        Accordingly, it is ORDERED that appellant show cause within ten (10) days of the date
of this order why this appeal should not be dismissed for lack of jurisdiction. All appellate
deadlines in this appeal are suspended pending further order of the court.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2020.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court